Name: Council Directive (EU) 2015/652 of 20 April 2015 laying down calculation methods and reporting requirements pursuant to Directive 98/70/EC of the European Parliament and of the Council relating to the quality of petrol and diesel fuels
 Type: Directive
 Subject Matter: oil industry;  European Union law;  environmental policy;  research and intellectual property;  technology and technical regulations
 Date Published: 2015-04-25

 25.4.2015 EN Official Journal of the European Union L 107/26 COUNCIL DIRECTIVE (EU) 2015/652 of 20 April 2015 laying down calculation methods and reporting requirements pursuant to Directive 98/70/EC of the European Parliament and of the Council relating to the quality of petrol and diesel fuels THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (1), and in particular Article 7a(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The method for calculating greenhouse gas emissions of fuels and other energy from non-biological sources to be established pursuant to Article 7a(5) of Directive 98/70/EC should yield reporting of sufficient accuracy, so that the Commission can critically assess the performance of suppliers in meeting their obligations under Article 7a(2) of that Directive. The calculation method should ensure accuracy, while having due regard for the complexity of the associated administrative requirements. At the same time, it should incentivise suppliers to reduce the greenhouse gas intensity of the fuel they supply. Careful consideration should also be given to the impact of the calculation method on refineries in the Union. Hence, the calculation method should be based on average greenhouse gas intensities that represent an industry average value which is typical for a particular fuel. This would have the advantage of reducing the administrative burden on suppliers and Member States. At this stage, the proposed calculation method should not require differentiation of the greenhouse gas intensity of fuel on the basis of the source of the raw material, as this would affect current investments in certain refineries in the Union. (2) Reporting requirements for suppliers which are small and medium-sized enterprises (SMEs) as defined in Commission Recommendation 2003/361/EC (2) should be minimised as far as possible in the context of Article 7a(1) of Directive 98/70/EC. Similarly, importers of petrol and diesel refined outside the Union should not be obliged to provide detailed information about the sources of the crude oils used to make those fuels, as this information may not be available or may be difficult to obtain. (3) In order to incentivise further greenhouse gas emission reductions, savings claimed from upstream emission reductions (UERs), including from flaring and venting, should be included in the calculation of suppliers' life cycle greenhouse gas emissions. In order to facilitate the claiming of UERs by suppliers, the use of various emission schemes should be allowed for calculating and certifying emission reductions. Only UER projects which start after the date of the establishment of the fuel baseline standard set out in Article 7a(5)(b) of Directive 98/70/EC, i.e. 1 January 2011, should be eligible. (4) Weighted average greenhouse gas default values representing the crude oils consumed in the Union provide a simple calculation method by which suppliers may determine the greenhouse gas content of the fuel they supply. (5) UERs should be estimated and validated in accordance with principles and standards identified in International Standards, and in particular ISO 14064, ISO 14065 and ISO 14066. (6) It is furthermore appropriate to facilitate the implementation by Member States of legislation on UERs, including from flaring and venting. To this end, non-legislative guidance should be prepared under the auspices of the Commission on approaches to quantify, verify, validate, monitor and report such UERs (including reductions in flaring and venting at production sites) prior to the end of the transposition period set in Article 7 of this Directive. (7) Article7a(5)(b) of Directive 98/70/EC requires the establishment of a method to determine the fuel baseline standard based on the life cycle greenhouse gas emissions per unit of energy from fossil fuels in 2010. The fuel baseline standard should be based on the quantities of diesel, petrol, non-road gas oil, liquefied petroleum gas (LPG) and compressed natural gas (CNG) consumed using data officially reported by the Member States to the United Nations Framework Convention on Climate Change (UNFCCC) in 2010. The fuel baseline standard should not be the fossil fuel comparator that is used for calculating greenhouse gas savings from biofuels, which should remain as set out in Annex IV to Directive 98/70/EC. (8) Since the composition of the relevant fossil fuel mix changes little from year to year, the aggregate variation in the greenhouse gas intensity of the fossil fuels from year to year will also be small. It is therefore appropriate that the fuel baseline standard be based on the 2010 Union average consumption data as reported by the Member States to the UNFCCC. (9) The fuel baseline standard should represent an average upstream greenhouse gas intensity and the intensity of the fuel of a refinery of average complexity for fossil fuels. Hence, the fuel baseline standard should be calculated using the respective average fuel default values. The fuel baseline standard should remain unchanged for the period up until 2020, in order to provide regulatory certainty to suppliers in respect of their obligations to reduce the greenhouse gas intensity of the fuels they supply. (10) Article 7a(5)(d) of Directive 98/70/EC provides for the adoption of a method to calculate the contribution of electric road vehicles to reduce life cycle greenhouse gas emissions. Pursuant to that Article, the calculation method should be compatible with Article 3(4) of Directive 2009/28/EC of the European Parliament and of the Council (3). To ensure this compatibility, the same adjustment factor should be used for the powertrain efficiency. (11) Electricity supplied for use in road transport may be reported by suppliers, as laid down in Article 7a(1) of Directive 98/70/EC, as part of their annual reports to the Member States. In order to limit administrative costs, it is appropriate that the calculation method be based on an estimate rather than on an actual measurement of the consumption of electricity in an electric road vehicle or motorcycle for the purpose of supplier reporting. (12) It is appropriate to include a detailed approach for estimating the quantity and the greenhouse gas intensity of biofuels in cases where processing of a biofuel and a fossil fuel occurs during the same process. A specific method is needed because the resulting quantity of the biofuel is not measurable, such as during co-hydro treatment of vegetable oils with a fossil fuel. Article 7d(1) of Directive 98/70/EC stipulates that the life cycle greenhouse gas emissions of biofuels are, for the purposes of Article 7a and Article 7b(2) of that Directive, to be calculated with the same method. Therefore, the certification of greenhouse gas emissions by recognised voluntary schemes is as valid for the purposes of Article 7a as it is for the purposes of Article 7b(2) of Directive 98/70/EC. (13) The supplier reporting requirement laid down in Article 7a(1) of Directive 98/70/EC should be supplemented by a harmonised format and harmonised definitions of the data to be reported. A harmonisation of the definitions of data is needed for the proper execution of the greenhouse gas intensity calculation linked to an individual supplier's reporting obligations, as the data form key inputs into the calculation method harmonised pursuant to Article 7a(5)(a) of Directive 98/70/EC. These data include the supplier's identification, the quantity of fuel or energy placed on the market and the fuel or energy type placed on the market. (14) The supplier reporting requirement laid down in Article 7a(1) of Directive 98/70/EC should be supplemented by harmonised reporting requirements, a reporting format and harmonised definitions for Member State reporting to the Commission pertaining to the greenhouse gas performance of fuels consumed in the Union. In particular, these reporting requirements will enable the updating of the fossil fuel comparator described in point 19 of Part C of Annex IV to Directive 98/70/EC and point 19 of Part C of Annex V to Directive 2009/28/EC, and they will facilitate the reporting required pursuant to Articles 8(3) and 9(2) of Directive 98/70/EC as well as the updating of the calculation method to technical and scientific progress, in order to ensure that it meets its intended purpose. These data should include the quantity of fuel or energy placed on the market and fuel or energy type, the place of purchase and the origin of the fuel or energy placed on the market. (15) It is appropriate for Member States to allow suppliers to fulfil their reporting requirements by relying on equivalent data being collected pursuant to other Union or national legislation so as to reduce the administrative burden, provided that the reporting is conducted in accordance with the requirements set out in Annex IV and the definitions laid down in Annexes I and III. (16) In order to facilitate reporting by groups of suppliers pursuant to Article 7a(4) of Directive 98/70/EC, Article 7a(5)(c) of that Directive allows for the establishment of any necessary rules. It is desirable to facilitate such reporting in order to avoid disruption to physical fuel movements, since different suppliers place different fuels of differing proportions on the market, and hence may have to deploy different levels of resources to meet the greenhouse gas reduction target. It is therefore necessary to harmonise the definitions of the suppliers' identification, the quantity of fuel or energy placed on the market, the fuel or energy type, the place of purchase and the origin of the fuel or energy placed on the market. Furthermore, to avoid double counting in joint supplier reporting pursuant to Article 7a(4), it is appropriate to harmonise the implementation of the calculation and reporting method in the Member States, including the reporting to the Commission, so that the requisite information from a group of suppliers relates to a specific Member State. (17) Pursuant to Article 8(3) of Directive 98/70/EC, Member States are to submit an annual report of national fuel quality data for the preceding calendar year in accordance with the format established in Commission Decision 2002/159/EC (4). To cover the amendments introduced to Directive 98/70/EC by Directive 2009/30/EC of the European Parliament and of the Council (5), and the subsequent additional reporting requirements on the Member States, and in the interest of effectiveness and harmonisation, it is necessary to clarify which information should be reported, and to adopt a format for the submission of data by suppliers and Member States. (18) The Commission presented a draft measure to the Committee established by Directive 98/70/EC on 23 February 2012. The Committee was unable to adopt an opinion by the necessary qualified majority. It is therefore appropriate for the Commission to present a proposal to the Council pursuant to Article 5a(4) of Council Decision 1999/468/EC (6), HAS ADOPTED THIS DIRECTIVE: Article 1 Subject matter  Scope 1. This Directive lays down rules on calculation methods and reporting requirements in accordance with Directive 98/70/EC. 2. This Directive applies to fuels used to propel road vehicles, non-road mobile machinery (including inland waterway vessels when not at sea), agricultural and forestry tractors, recreational craft when not at sea and electricity for use in road vehicles. Article 2 Definitions For the purposes of this Directive, and in addition to the definitions already contained in Directive 98/70/EC, the following definitions apply: (1) upstream emissions means all greenhouse gas emissions occurring prior to the raw material entering a refinery or a processing plant where the fuel, as referred to in Annex I, was produced; (2) natural bitumen means any source of refinery raw material that: (a) has an American Petroleum Institute (API) gravity of 10 degrees or less when situated in a reservoir formation at the place of extraction as defined pursuant to the testing method of the American Society for Testing and Materials (ASTM) (7) D287; (b) has an annual average viscosity at reservoir temperature greater than that calculated by the equation: Viscosity (Centipoise) = 518,98e-0,038T, where T is the temperature in Celsius; (c) falls within the definition for tar sands under combined nomenclature (CN) code 2714 as outlined in Council Regulation (EEC) No 2658/87 (8); and (d) where the mobilisation of the source of the raw material is achieved by mining extraction or thermally enhanced gravity drainage where the thermal energy is mainly derived from sources other than the feedstock source itself; (3) oil shale means any source of refinery raw material as situated in a rock formation containing solid kerogen and falling within the definition for oil shale under CN code 2714 as outlined in Regulation (EEC) No 2658/87. Mobilisation of the source of the raw material is achieved by mining extraction or thermally enhanced gravity drainage; (4) fuel baseline standard means a fuel baseline standard based on the life cycle greenhouse gas emissions per unit of energy from fossil fuels in 2010; (5) conventional crude means any refinery raw material exhibiting an API gravity that is higher than 10 degrees when situated in a reservoir formation at its place of origin as measured per testing method ASTM D287, and not falling within the definition for CN code 2714 as set out in Regulation (EEC) No 2658/87. Article 3 Method for calculating the greenhouse gas intensity of fuels and energy supplied other than biofuels and reporting by suppliers 1. For the purposes of Article 7a(2) of Directive 98/70/EC, Member States shall ensure that suppliers use the calculation method set out in Annex I to this Directive to determine the greenhouse gas intensity of the fuels they supply. 2. For the purposes of the second subparagraph of Article 7a(1) and of Article 7a(2) of Directive 98/70/EC, Member States shall require suppliers to report data using the definitions and the calculation method set out in Annex I to this Directive. The data shall be reported annually using the template set out in Annex IV to this Directive. 3. For the purposes of Article 7a(4) of Directive 98/70/EC, any Member State shall ensure that a group of suppliers choosing to be considered as a single supplier meets its obligation under Article 7a(2) within that Member State. 4. For suppliers that are SMEs, Member States shall apply the simplified method set out in Annex I to this Directive. Article 4 Calculation of fuel baseline standard and greenhouse gas intensity reduction For the purposes of verifying compliance by suppliers with their obligation under Article 7a(2) of Directive 98/70/EC, Member States shall require suppliers to compare their achieved reductions of life cycle greenhouse gas emissions from fuels and from electricity to the fuel baseline standard set out in Annex II to this Directive. Article 5 Reporting by Member States 1. When submitting reports to the Commission under Article 8(3) of Directive 98/70/EC, Member States shall provide the Commission with data related to compliance with Article 7a of that Directive, as defined in Annex III to this Directive. 2. Member States shall use the ReportNet tools of the European Environment Agency provided pursuant to Regulation (EC) No 401/2009 of the European Parliament and of the Council (9) for the submission of the data set out in Annex III to this Directive. The data shall be transmitted by the Member States by means of electronic data transfer to the Central Data Repository managed by the European Environment Agency. 3. The data shall be provided annually using the template set out in Annex IV. Member States shall notify the Commission of the date of transmission and the contact name of the competent authority responsible for verifying and reporting the data to the Commission. Article 6 Penalties Member States shall lay down the rules on penalties applicable to infringements of national provisions adopted pursuant to this Directive and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Member States shall notify those provisions to the Commission by 21 April 2017 and shall notify it without delay of any subsequent amendment affecting them. Article 7 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 21 April 2017 at the latest. They shall immediately inform the Commission thereof. 2. When Member States adopt those measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 3. Member States shall communicate to the Commission the text of the main measures of national law which they adopt in the field covered by this Directive. Article 8 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 9 Addressees This Directive is addressed to the Member States. Done at Luxembourg, 20 April 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 350, 28.12.1998, p. 58. (2) Commission Recommendation 2003/361/EC of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (OJ L 124, 20.5.2003, p. 36). (3) Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (OJ L 140, 5.6.2009, p. 16). (4) Commission Decision 2002/159/EC of 18 February 2002 on a common format for the submission of summaries of national fuel quality data (OJ L 53, 23.2.2002, p. 30). (5) Directive 2009/30/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 98/70/EC as regards the specification of petrol, diesel and gas-oil and introducing a mechanism to monitor and reduce greenhouse gas emissions and amending Council Directive 1999/32/EC as regards the specification of fuel used by inland waterway vessels and repealing Directive 93/12/EEC (OJ L 140, 5.6.2009, p. 88). (6) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23). (7) American Society for Testing and Materials: http://www.astm.org/index.shtml (8) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (9) Regulation (EC) No 401/2009 of the European Parliament and of the Council of 23 April 2009 on the European Environment Agency and the European Environment Information and Observation Network (OJ L 126, 21.5.2009, p. 13). ANNEX I METHOD FOR THE CALCULATION AND REPORTING OF THE LIFE CYCLE GREENHOUSE GAS INTENSITY OF FUELS AND ENERGY BY SUPPLIERS Part 1 Calculation of a supplier's greenhouse gas intensity of fuels and energy The greenhouse gas intensity for fuels and energy is expressed in terms of grams of carbon dioxide equivalent per mega joule of fuel (gCO2eq/MJ). 1. The greenhouse gases taken into account for the purposes of calculating the greenhouse gas intensity of fuel is carbon dioxide (CO2), nitrous oxide (N2O) and methane (CH4). For the purpose of calculating CO2 equivalence, emissions of those gases are valued in terms of CO2 equivalent emissions, as follows: CO2: 1; CH4: 25; N2O: 298 2. Emissions from the manufacture of machinery and equipment utilised in extraction, production, refining and consumption of fossil fuels are not taken into account in the greenhouse gas calculation. 3. A supplier's greenhouse gas intensity from the life cycle greenhouse gas emissions of all fuels and energy supplied shall be calculated in accordance with the formula below: where: (a) # means the supplier's identification (i.e. the identification of the entity liable to pay excise duty) defined in Commission Regulation (EC) No 684/2009 (1) as the Trader Excise Number (System for Exchange of Excise Data (SEED) registration number or value added tax (VAT) identification number in point 5(a) of Table 1 of Annex I to that Regulation for Destination Type codes 1 to 5 and 8), which is also the entity liable to pay the excise duty in accordance with Article 8 of Council Directive 2008/118/EC (2) at the time that excise duty became chargeable in accordance with Article 7(2) of Directive 2008/118/EC. If this identification is not available, Member States shall ensure that an equivalent means of identification is established in accordance with a national excise duty reporting scheme; (b) x means the fuel and energy types falling within the scope of this Directive as expressed in point17(c) of Table 1 of Annex I to Regulation (EC) No 684/2009. If these data are not available, Member States shall collect equivalent data in accordance with a nationally established excise duty reporting scheme; (c) MJx means the total energy supplied and converted from reported volumes of fuel x expressed in mega joules. This is calculated as follows: (i) The quantity of each fuel per fuel type It is derived from data reported pursuant to points 17(d), (f) and (o) of Table 1 of Annex I to Regulation (EC) No 684/2009. Biofuel quantities are converted to their lower-heat-value energy content pursuant to the energy densities set out in Annex III to Directive 2009/28/EC. Quantities of fuels from non-biological origin are converted to their lower-heat-value energy content pursuant to energy densities set out in Appendix 1 to the Joint Research Centre-EUCAR-CONCAWE (JEC) (3) Well-to-Tank report (version 4) of July 2013 (4); (ii) Simultaneous co-processing of fossil fuels and biofuels Processing includes any modification during the life cycle of a fuel or energy supplied causing a change to the molecular structure of the product. The addition of denaturant does not fall under this processing. The quantity of biofuels co-processed with fuels from non-biological origin reflects the post-processing state of the biofuel. The quantity of the co-processed biofuel is determined according to the energy balance and efficiency of the co-processing process as set out in point 17 of Part C of Annex IV to Directive 98/70/EC. Where multiple biofuels are blended with fossil fuels, the quantity and type of each biofuel is taken into account in the calculation and reported by suppliers to the Member States. The quantity of biofuel supplied that does not meet the sustainability criteria referred to in Article 7b(1) of Directive 98/70/EC is counted as fossil fuel. E85 petrol-ethanol blend shall be calculated as a separate fuel for the purpose of Article 6 of Regulation (EC) No 443/2009 of the European Parliament and of the Council (5). If quantities are not collected pursuant to Regulation (EC) No 684/2009, Member States shall collect equivalent data in accordance with a nationally established excise duty reporting scheme; (iii) Quantity of electricity consumed This is the amount of electricity consumed in road vehicles or motorcycles where a supplier reports this amount of energy to the relevant authority in each Member State in accordance with the following formula: Electricity consumed = distance travelled (km) Ã  electricity consumption efficiency (MJ/km); (d) Upstream emission reduction (UER) UER is the upstream emission reduction of greenhouse gases claimed by a supplier, measured in gCO2eq if quantified and reported in accordance with the following requirements: (i) Eligibility UERs shall only be applied to the upstream emission's part of the average default values for petrol, diesel, CNG or LPG. UERs originating from any country may be counted as a reduction in greenhouse gas emissions against fuels from any feedstock source supplied by any supplier. UERs shall only be counted if they are associated with projects that have started after 1 January 2011. It is not necessary to prove that UERs would not have taken place without the reporting requirement set out in Article 7a of Directive 98/70/EC; (ii) Calculation UERs shall be estimated and validated in accordance with principles and standards identified in International Standards, and in particular ISO 14064, ISO 14065 and ISO 14066. The UERs and baseline emissions are to be monitored, reported and verified in accordance with ISO 14064 and providing results of equivalent confidence of Commission Regulation (EU) No 600/2012 (6) and Commission Regulation (EU) No 601/2012 (7). The verification of methods for estimating UERs must be done in accordance with ISO 14064-3 and the organisation verifying this must be accredited in accordance with ISO 14065; (e) GHGix is the greenhouse gas intensity of fuel or energy x expressed in gCO2eq/MJ. Suppliers shall calculate the greenhouse gas intensity of each fuel or energy as follows: (i) Greenhouse gas intensity of fuels from a non-biological origin is the weighted life cycle greenhouse gas intensity per fuel type listed in the last column of the table under point 5 of Part 2 of this Annex; (ii) Electricity is calculated as described in point 6 of Part 2; (iii) Greenhouse gas intensity of biofuels The greenhouse gas intensity of biofuels meeting the sustainability criteria referred to in Article 7b(1) of Directive 98/70/EC is calculated in accordance with Article 7d of that Directive. In case data on the life cycle greenhouse gas emissions of biofuels was obtained in accordance with an agreement or scheme that has been the subject of a decision pursuant to Article 7c(4) of Directive 98/70/EC covering Article 7b(2) of that Directive, this data is also to be used to establish the greenhouse gas intensity of biofuels under Article 7b(1) of that Directive. The greenhouse gas intensity for biofuels not meeting the sustainability criteria referred to in Article 7b(1) of Directive 98/70/EC is equal to the greenhouse intensity of the respective fossil fuel derived from conventional crude oil or gas; (iv) Simultaneous co-processing of fuels from non-biological origin and biofuels The greenhouse gas intensity of biofuels co-processed with fossil fuels shall reflect the post-processing state of the biofuel; (f) AF represents the adjustment factors for powertrain efficiencies: Predominant conversion technology Efficiency factor Internal combustion engine 1 Battery electric powertrain 0,4 Hydrogen fuel cell electric powertrain 0,4 Part 2 Reporting by suppliers for fuels other than biofuels 1. UERs of fossil fuels In order for UERs to be eligible for the purposes of the reporting and calculation method, suppliers shall report the following to the authority designated by the Member States: (a) the starting date of the project, which must be after 1 January 2011; (b) the annual emission reductions in gCO2eq; (c) the duration for which the claimed reductions occurred; (d) the project location closest to the source of the emissions in latitude and longitude coordinates in degrees to the fourth decimal place; (e) the baseline annual emissions prior to installation of reduction measures and annual emissions after the reduction measures have been implemented in gCO2eq/MJ of feedstock produced; (f) the non-reusable certificate number uniquely identifying the scheme and the claimed greenhouse gas reductions; (g) the non-reusable number uniquely identifying the calculation method and the associated scheme; (h) where the project relates to oil extraction, the average annual historical and reporting year gas-to-oil ratio (GOR) in solution, reservoir pressure, depth and well production rate of the crude oil. 2. Origin Origin means the feedstock trade name listed in point 7 of Part 2 of this Annex, but only where suppliers hold the necessary information by virtue of: (a) being a person or undertaking importing crude oil from third countries or receiving a crude oil delivery from another Member State pursuant to Article 1 of Council Regulation (EC) No 2964/95 (8); or (b) arrangements to share information agreed with other suppliers. In all other cases, origin shall refer to whether the fuel is of EU or non-EU origin. The information collected and reported by suppliers to the Member States concerning the origin of fuels shall be confidential, but this shall not prevent the publication by the Commission of general information or information in summary form which does not contain details relating to individual undertakings; For biofuels, origin means the biofuel production pathway set out in Annex IV to Directive 98/70/EC. Where multiple feedstocks are used, suppliers shall report on the quantity in metric tonnes of finished product of each feedstock produced in the respective processing facility during the reporting year. 3. Place of purchase Place of purchase means the country and name of the processing facility where the fuel or energy underwent the last substantial transformation used to confer the origin of the fuel or energy in accordance with Commission Regulation (EEC) No 2454/93 (9). 4. SMEs By way of derogation for suppliers that are SMEs, origin and place of purchase is either EU or non-EU, as appropriate, irrespective of whether they import crude oil or they supply petroleum oils and oils obtained from bituminous materials. 5. Average life cycle greenhouse gas intensity default values for fuels other than biofuels and electricity Raw material source and process Fuel placed on the market Life cycle GHG intensity (gCO2eq/MJ) Weighted life cycle GHG intensity (gCO2eq/MJ) Conventional crude Petrol 93,2 93,3 Natural Gas-to-Liquid 94,3 Coal-to-Liquid 172 Natural bitumen 107 Oil shale 131,3 Conventional crude Diesel or gasoil 95 95,1 Natural Gas-to-Liquid 94,3 Coal-to-Liquid 172 Natural bitumen 108,5 Oil shale 133,7 Any fossil sources Liquefied Petroleum Gas in a spark ignition engine 73,6 73,6 Natural Gas, EU mix Compressed Natural Gas in a spark ignition engine 69,3 69,3 Natural Gas, EU mix Liquefied Natural Gas in a spark ignition engine 74,5 74,5 Sabatier reaction of hydrogen from non-biological renewable energy electrolysis Compressed synthetic methane in a spark ignition engine 3,3 3,3 Natural gas using steam reforming Compressed Hydrogen in a fuel cell 104,3 104,3 Electrolysis fully powered by non-biological renewable energy Compressed Hydrogen in a fuel cell 9,1 9,1 Coal Compressed Hydrogen in a fuel cell 234,4 234,4 Coal with Carbon Capture and Storage of process emissions Compressed Hydrogen in a fuel cell 52,7 52,7 Waste plastic derived from fossil feedstocks Petrol, diesel or gasoil 86 86 6. Electricity For the reporting by energy suppliers of electricity consumed by electric vehicles and motorcycles, Member States should calculate national average life cycle default values in accordance with appropriate International Standards. Alternatively, Member States may permit their suppliers to establish greenhouse gas intensity values (gCO2eq/MJ) for electricity from data reported by Member States on the basis of: (a) Regulation (EC) No 1099/2008 of the European Parliament and of the Council (10); (b) Regulation (EU) No 525/2013 of the European Parliament and of the Council (11); or (c) Commission Delegated Regulation (EU) No 666/2014 (12). 7. Feedstock trade name Country Feedstock trade name API Sulphur (wt %) Abu Dhabi Al Bunduq 38,5 1,1 Abu Dhabi Mubarraz 38,1 0,9 Abu Dhabi Murban 40,5 0,8 Abu Dhabi Zakum (Lower Zakum/Abu Dhabi Marine) 40,6 1 Abu Dhabi Umm Shaif (Abu Dhabi Marine) 37,4 1,5 Abu Dhabi Arzanah 44 0 Abu Dhabi Abu Al Bu Khoosh 31,6 2 Abu Dhabi Murban Bottoms 21,4 Not available (NA) Abu Dhabi Top Murban 21 NA Abu Dhabi Upper Zakum 34,4 1,7 Algeria Arzew 44,3 0,1 Algeria Hassi Messaoud 42,8 0,2 Algeria Zarzaitine 43 0,1 Algeria Algerian 44 0,1 Algeria Skikda 44,3 0,1 Algeria Saharan Blend 45,5 0,1 Algeria Hassi Ramal 60 0,1 Algeria Algerian Condensate 64,5 NA Algeria Algerian Mix 45,6 0,2 Algeria Algerian Condensate (Arzew) 65,8 0 Algeria Algerian Condensate (Bejaia) 65,0 0 Algeria Top Algerian 24,6 NA Angola Cabinda 31,7 0,2 Angola Takula 33,7 0,1 Angola Soyo Blend 33,7 0,2 Angola Mandji 29,5 1,3 Angola Malongo (West) 26 NA Angola Cavala-1 42,3 NA Angola Sulele (South-1) 38,7 NA Angola Palanca 40 0,14 Angola Malongo (North) 30 NA Angola Malongo (South) 25 NA Angola Nemba 38,5 0 Angola Girassol 31,3 NA Angola Kuito 20 NA Angola Hungo 28,8 NA Angola Kissinje 30,5 0,37 Angola Dalia 23,6 1,48 Angola Gimboa 23,7 0,65 Angola Mondo 28,8 0,44 Angola Plutonio 33,2 0,036 Angola Saxi Batuque Blend 33,2 0,36 Angola Xikomba 34,4 0,41 Argentina Tierra del Fuego 42,4 NA Argentina Santa Cruz 26,9 NA Argentina Escalante 24 0,2 Argentina Canadon Seco 27 0,2 Argentina Hidra 51,7 0,05 Argentina Medanito 34,93 0,48 Armenia Armenian Miscellaneous NA NA Australia Jabiru 42,3 0,03 Australia Kooroopa (Jurassic) 42 NA Australia Talgeberry (Jurassic) 43 NA Australia Talgeberry (Up Cretaceous) 51 NA Australia Woodside Condensate 51,8 NA Australia Saladin-3 (Top Barrow) 49 NA Australia Harriet 38 NA Australia Skua-3 (Challis Field) 43 NA Australia Barrow Island 36,8 0,1 Australia Northwest Shelf Condensate 53,1 0 Australia Jackson Blend 41,9 0 Australia Cooper Basin 45,2 0,02 Australia Griffin 55 0,03 Australia Buffalo Crude 53 NA Australia Cossack 48,2 0,04 Australia Elang 56,2 NA Australia Enfield 21,7 0,13 Australia Gippsland (Bass Strait) 45,4 0,1 Azerbaijan Azeri Light 34,8 0,15 Bahrain Bahrain Miscellaneous NA NA Belarus Belarus Miscellaneous NA NA Benin Seme 22,6 0,5 Benin Benin Miscellaneous NA NA Belize Belize Light Crude 40 NA Belize Belize Miscellaneous NA NA Bolivia Bolivian Condensate 58,8 0,1 Brazil Garoupa 30,5 0,1 Brazil Sergipano 25,1 0,4 Brazil Campos Basin 20 NA Brazil Urucu (Upper Amazon) 42 NA Brazil Marlim 20 NA Brazil Brazil Polvo 19,6 1,14 Brazil Roncador 28,3 0,58 Brazil Roncador Heavy 18 NA Brazil Albacora East 19,8 0,52 Brunei Seria Light 36,2 0,1 Brunei Champion 24,4 0,1 Brunei Champion Condensate 65 0,1 Brunei Brunei LS Blend 32 0,1 Brunei Brunei Condensate 65 NA Brunei Champion Export 23,9 0,12 Cameroon Kole Marine Blend 34,9 0,3 Cameroon Lokele 21,5 0,5 Cameroon Moudi Light 40 NA Cameroon Moudi Heavy 21,3 NA Cameroon Ebome 32,1 0,35 Cameroon Cameroon Miscellaneous NA NA Canada Peace River Light 41 NA Canada Peace River Medium 33 NA Canada Peace River Heavy 23 NA Canada Manyberries 36,5 NA Canada Rainbow Light and Medium 40,7 NA Canada Pembina 33 NA Canada Bells Hill Lake 32 NA Canada Fosterton Condensate 63 NA Canada Rangeland Condensate 67,3 NA Canada Redwater 35 NA Canada Lloydminster 20,7 2,8 Canada Wainwright-Kinsella 23,1 2,3 Canada Bow River Heavy 26,7 2,4 Canada Fosterton 21,4 3 Canada Smiley-Coleville 22,5 2,2 Canada Midale 29 2,4 Canada Milk River Pipeline 36 1,4 Canada Ipl-Mix Sweet 40 0,2 Canada Ipl-Mix Sour 38 0,5 Canada Ipl Condensate 55 0,3 Canada Aurora Light 39,5 0,4 Canada Aurora Condensate 65 0,3 Canada Reagan Field 35 0,2 Canada Synthetic Canada 30,3 1,7 Canada Cold Lake 13,2 4,1 Canada Cold Lake Blend 26,9 3 Canada Canadian Federated 39,4 0,3 Canada Chauvin 22 2,7 Canada Gcos 23 NA Canada Gulf Alberta L & M 35,1 1 Canada Light Sour Blend 35 1,2 Canada Lloyd Blend 22 2,8 Canada Peace River Condensate 54,9 NA Canada Sarnium Condensate 57,7 NA Canada Saskatchewan Light 32,9 NA Canada Sweet Mixed Blend 38 0,5 Canada Syncrude 32 0,1 Canada Rangeland  South L & M 39,5 0,5 Canada Northblend Nevis 34 NA Canada Canadian Common Condensate 55 NA Canada Canadian Common 39 0,3 Canada Waterton Condensate 65,1 NA Canada Panuke Condensate 56 NA Canada Federated Light and Medium 39,7 2 Canada Wabasca 23 NA Canada Hibernia 37,3 0,37 Canada BC Light 40 NA Canada Boundary 39 NA Canada Albian Heavy 21 NA Canada Koch Alberta 34 NA Canada Terra Nova 32,3 NA Canada Echo Blend 20,6 3,15 Canada Western Canadian Blend 19,8 3 Canada Western Canadian Select 20,5 3,33 Canada White Rose 31,0 0,31 Canada Access 22 NA Canada Premium Albian Synthetic Heavy 20,9 NA Canada Albian Residuum Blend (ARB) 20,03 2,62 Canada Christina Lake 20,5 3 Canada CNRL 34 NA Canada Husky Synthetic Blend 31,91 0,11 Canada Premium Albian Synthetic (PAS) 35,5 0,04 Canada Seal Heavy (SH) 19,89 4,54 Canada Suncor Synthetic A (OSA) 33,61 0,178 Canada Suncor Synthetic H (OSH) 19,53 3,079 Canada Peace Sour 33 NA Canada Western Canadian Resid 20,7 NA Canada Christina Dilbit Blend 21,0 NA Canada Christina Lake Dilbit 38,08 3,80 Chad Doba Blend (Early Production) 24,8 0,14 Chad Doba Blend (Later Production) 20,8 0,17 Chile Chile Miscellaneous NA NA China Taching (Daqing) 33 0,1 China Shengli 24,2 1 China Beibu NA NA China Chengbei 17 NA China Lufeng 34,4 NA China Xijiang 28 NA China Wei Zhou 39,9 NA China Liu Hua 21 NA China Boz Hong 17 0,282 China Peng Lai 21,8 0,29 China Xi Xiang 32,18 0,09 Colombia Onto 35,3 0,5 Colombia Putamayo 35 0,5 Colombia Rio Zulia 40,4 0,3 Colombia Orito 34,9 0,5 Colombia Cano-Limon 30,8 0,5 Colombia Lasmo 30 NA Colombia Cano Duya-1 28 NA Colombia Corocora-1 31,6 NA Colombia Suria Sur-1 32 NA Colombia Tunane-1 29 NA Colombia Casanare 23 NA Colombia Cusiana 44,4 0,2 Colombia Vasconia 27,3 0,6 Colombia Castilla Blend 20,8 1,72 Colombia Cupiaga 43,11 0,082 Colombia South Blend 28,6 0,72 Congo (Brazzaville) Emeraude 23,6 0,5 Congo (Brazzaville) Djeno Blend 26,9 0,3 Congo (Brazzaville) Viodo Marina-1 26,5 NA Congo (Brazzaville) Nkossa 47 0,03 Congo (Kinshasa) Muanda 34 0,1 Congo (Kinshasa) Congo/Zaire 31,7 0,1 Congo (Kinshasa) Coco 30,4 0,15 CÃ ´te d'Ivoire Espoir 31,4 0,3 CÃ ´te d'Ivoire Lion Cote 41,1 0,101 Denmark Dan 30,4 0,3 Denmark Gorm 33,9 0,2 Denmark Danish North Sea 34,5 0,26 Dubai Dubai (Fateh) 31,1 2 Dubai Margham Light 50,3 0 Ecuador Oriente 29,2 1 Ecuador Quito 29,5 0,7 Ecuador Santa Elena 35 0,1 Ecuador Limoncoha-1 28 NA Ecuador Frontera-1 30,7 NA Ecuador Bogi-1 21,2 NA Ecuador Napo 19 2 Ecuador Napo Light 19,3 NA Egypt Belayim 27,5 2,2 Egypt El Morgan 29,4 1,7 Egypt Rhas Gharib 24,3 3,3 Egypt Gulf of Suez Mix 31,9 1,5 Egypt Geysum 19,5 NA Egypt East Gharib (J-1) 37,9 NA Egypt Mango-1 35,1 NA Egypt Rhas Budran 25 NA Egypt Zeit Bay 34,1 0,1 Egypt East Zeit Mix 39 0,87 Equatorial Guinea Zafiro 30,3 NA Equatorial Guinea Alba Condensate 55 NA Equatorial Guinea Ceiba 30,1 0,42 Gabon Gamba 31,8 0,1 Gabon Mandji 30,5 1,1 Gabon Lucina Marine 39,5 0,1 Gabon Oguendjo 35 NA Gabon Rabi-Kouanga 34 0,6 Gabon T'Catamba 44,3 0,21 Gabon Rabi 33,4 0,06 Gabon Rabi Blend 34 NA Gabon Rabi Light 37,7 0,15 Gabon Etame Marin 36 NA Gabon Olende 17,6 1,54 Gabon Gabonian Miscellaneous NA NA Georgia Georgian Miscellaneous NA NA Ghana Bonsu 32 0,1 Ghana Salt Pond 37,4 0,1 Guatemala Coban 27,7 NA Guatemala Rubelsanto 27 NA India Bombay High 39,4 0,2 Indonesia Minas (Sumatron Light) 34,5 0,1 Indonesia Ardjuna 35,2 0,1 Indonesia Attaka 42,3 0,1 Indonesia Suri 18,4 0,2 Indonesia Sanga Sanga 25,7 0,2 Indonesia Sepinggan 37,9 0,9 Indonesia Walio 34,1 0,7 Indonesia Arimbi 31,8 0,2 Indonesia Poleng 43,2 0,2 Indonesia Handil 32,8 0,1 Indonesia Jatibarang 29 0,1 Indonesia Cinta 33,4 0,1 Indonesia Bekapai 40 0,1 Indonesia Katapa 52 0,1 Indonesia Salawati 38 0,5 Indonesia Duri (Sumatran Heavy) 21,1 0,2 Indonesia Sembakung 37,5 0,1 Indonesia Badak 41,3 0,1 Indonesia Arun Condensate 54,5 NA Indonesia Udang 38 0,1 Indonesia Klamono 18,7 1 Indonesia Bunya 31,7 0,1 Indonesia Pamusian 18,1 0,2 Indonesia Kerindigan 21,6 0,3 Indonesia Melahin 24,7 0,3 Indonesia Bunyu 31,7 0,1 Indonesia Camar 36,3 NA Indonesia Cinta Heavy 27 NA Indonesia Lalang 40,4 NA Indonesia Kakap 46,6 NA Indonesia Sisi-1 40 NA Indonesia Giti-1 33,6 NA Indonesia Ayu-1 34,3 NA Indonesia Bima 22,5 NA Indonesia Padang Isle 34,7 NA Indonesia Intan 32,8 NA Indonesia Sepinggan  Yakin Mixed 31,7 0,1 Indonesia Widuri 32 0,1 Indonesia Belida 45,9 0 Indonesia Senipah 51,9 0,03 Iran Iranian Light 33,8 1,4 Iran Iranian Heavy 31 1,7 Iran Soroosh (Cyrus) 18,1 3,3 Iran Dorrood (Darius) 33,6 2,4 Iran Rostam 35,9 1,55 Iran Salmon (Sassan) 33,9 1,9 Iran Foroozan (Fereidoon) 31,3 2,5 Iran Aboozar (Ardeshir) 26,9 2,5 Iran Sirri 30,9 2,3 Iran Bahrgansar/Nowruz (SIRIP Blend) 27,1 2,5 Iran Bahr/Nowruz 25,0 2,5 Iran Iranian Miscellaneous NA NA Iraq Basrah Light (Pers. Gulf) 33,7 2 Iraq Kirkuk (Pers. Gulf) 35,1 1,9 Iraq Mishrif (Pers. Gulf) 28 NA Iraq Bai Hasson (Pers. Gulf) 34,1 2,4 Iraq Basrah Medium (Pers. Gulf) 31,1 2,6 Iraq Basrah Heavy (Pers. Gulf) 24,7 3,5 Iraq Kirkuk Blend (Pers. Gulf) 35,1 2 Iraq N. Rumalia (Pers. Gulf) 34,3 2 Iraq Ras el Behar 33 NA Iraq Basrah Light (Red Sea) 33,7 2 Iraq Kirkuk (Red Sea) 36,1 1,9 Iraq Mishrif (Red Sea) 28 NA Iraq Bai Hasson (Red Sea) 34,1 2,4 Iraq Basrah Medium (Red Sea) 31,1 2,6 Iraq Basrah Heavy (Red Sea) 24,7 3,5 Iraq Kirkuk Blend (Red Sea) 34 1,9 Iraq N. Rumalia (Red Sea) 34,3 2 Iraq Ratawi 23,5 4,1 Iraq Basrah Light (Turkey) 33,7 2 Iraq Kirkuk (Turkey) 36,1 1,9 Iraq Mishrif (Turkey) 28 NA Iraq Bai Hasson (Turkey) 34,1 2,4 Iraq Basrah Medium (Turkey) 31,1 2,6 Iraq Basrah Heavy (Turkey) 24,7 3,5 Iraq Kirkuk Blend (Turkey) 34 1,9 Iraq N. Rumalia (Turkey) 34,3 2 Iraq FAO Blend 27,7 3,6 Kazakhstan Kumkol 42,5 0,07 Kazakhstan CPC Blend 44,2 0,54 Kuwait Mina al Ahmadi (Kuwait Export) 31,4 2,5 Kuwait Magwa (Lower Jurassic) 38 NA Kuwait Burgan (Wafra) 23,3 3,4 Libya Bu Attifel 43,6 0 Libya Amna (high pour) 36,1 0,2 Libya Brega 40,4 0,2 Libya Sirtica 43,3 0,43 Libya Zueitina 41,3 0,3 Libya Bunker Hunt 37,6 0,2 Libya El Hofra 42,3 0,3 Libya Dahra 41 0,4 Libya Sarir 38,3 0,2 Libya Zueitina Condensate 65 0,1 Libya El Sharara 42,1 0,07 Malaysia Miri Light 36,3 0,1 Malaysia Tembungo 37,5 NA Malaysia Labuan Blend 33,2 0,1 Malaysia Tapis 44,3 0,1 Malaysia Tembungo 37,4 0 Malaysia Bintulu 26,5 0,1 Malaysia Bekok 49 NA Malaysia Pulai 42,6 NA Malaysia Dulang 39 0,037 Mauritania Chinguetti 28,2 0,51 Mexico Isthmus 32,8 1,5 Mexico Maya 22 3,3 Mexico Olmeca 39 NA Mexico Altamira 16 NA Mexico Topped Isthmus 26,1 1,72 Netherlands Alba 19,59 NA Neutral Zone Eocene (Wafra) 18,6 4,6 Neutral Zone Hout 32,8 1,9 Neutral Zone Khafji 28,5 2,9 Neutral Zone Burgan (Wafra) 23,3 3,4 Neutral Zone Ratawi 23,5 4,1 Neutral Zone Neutral Zone Mix 23,1 NA Neutral Zone Khafji Blend 23,4 3,8 Nigeria Forcados Blend 29,7 0,3 Nigeria Escravos 36,2 0,1 Nigeria Brass River 40,9 0,1 Nigeria Qua Iboe 35,8 0,1 Nigeria Bonny Medium 25,2 0,2 Nigeria Pennington 36,6 0,1 Nigeria Bomu 33 0,2 Nigeria Bonny Light 36,7 0,1 Nigeria Brass Blend 40,9 0,1 Nigeria Gilli Gilli 47,3 NA Nigeria Adanga 35,1 NA Nigeria Iyak-3 36 NA Nigeria Antan 35,2 NA Nigeria OSO 47 0,06 Nigeria Ukpokiti 42,3 0,01 Nigeria Yoho 39,6 NA Nigeria Okwori 36,9 NA Nigeria Bonga 28,1 NA Nigeria ERHA 31,7 0,21 Nigeria Amenam Blend 39 0,09 Nigeria Akpo 45,17 0,06 Nigeria EA 38 NA Nigeria Agbami 47,2 0,044 Norway Ekofisk 43,4 0,2 Norway Tor 42 0,1 Norway Statfjord 38,4 0,3 Norway Heidrun 29 NA Norway Norwegian Forties 37,1 NA Norway Gullfaks 28,6 0,4 Norway Oseberg 32,5 0,2 Norway Norne 33,1 0,19 Norway Troll 28,3 0,31 Norway Draugen 39,6 NA Norway Sleipner Condensate 62 0,02 Oman Oman Export 36,3 0,8 Papua New Guinea Kutubu 44 0,04 Peru Loreto 34 0,3 Peru Talara 32,7 0,1 Peru High Cold Test 37,5 NA Peru Bayovar 22,6 NA Peru Low Cold Test 34,3 NA Peru Carmen Central-5 20,7 NA Peru Shiviyacu-23 20,8 NA Peru Mayna 25,7 NA Philippines Nido 26,5 NA Philippines Philippines Miscellaneous NA NA Qatar Dukhan 41,7 1,3 Qatar Qatar Marine 35,3 1,6 Qatar Qatar Land 41,4 NA Ras Al Khaimah Rak Condensate 54,1 NA Ras Al Khaimah Ras Al Khaimah Miscellaneous NA NA Russia Urals 31 2 Russia Russian Export Blend 32,5 1,4 Russia M100 17,6 2,02 Russia M100 Heavy 16,67 2,09 Russia Siberian Light 37,8 0,4 Russia E4 (Gravenshon) 19,84 1,95 Russia E4 Heavy 18 2,35 Russia Purovsky Condensate 64,1 0,01 Russia Sokol 39,7 0,18 Saudi Arabia Light (Pers. Gulf) 33,4 1,8 Saudi Arabia Heavy (Pers. Gulf) (Safaniya) 27,9 2,8 Saudi Arabia Medium (Pers. Gulf) (Khursaniyah) 30,8 2,4 Saudi Arabia Extra Light (Pers. Gulf) (Berri) 37,8 1,1 Saudi Arabia Light (Yanbu) 33,4 1,2 Saudi Arabia Heavy (Yanbu) 27,9 2,8 Saudi Arabia Medium (Yanbu) 30,8 2,4 Saudi Arabia Berri (Yanbu) 37,8 1,1 Saudi Arabia Medium (Zuluf/Marjan) 31,1 2,5 Sharjah Mubarek Sharjah 37 0,6 Sharjah Sharjah Condensate 49,7 0,1 Singapore Rantau 50,5 0,1 Spain Amposta Marina North 37 NA Spain Casablanca 34 NA Spain El Dorado 26,6 NA Syria Syrian Straight 15 NA Syria Thayyem 35 NA Syria Omar Blend 38 NA Syria Omar 36,5 0,1 Syria Syrian Light 36 0,6 Syria Souedie 24,9 3,8 Thailand Erawan Condensate 54,1 NA Thailand Sirikit 41 NA Thailand Nang Nuan 30 NA Thailand Bualuang 27 NA Thailand Benchamas 42,4 0,12 Trinidad and Tobago Galeota Mix 32,8 0,3 Trinidad and Tobago Trintopec 24,8 NA Trinidad and Tobago Land/Trinmar 23,4 1,2 Trinidad and Tobago Calypso Miscellaneous 30,84 0,59 Tunisia Zarzaitine 41,9 0,1 Tunisia Ashtart 29 1 Tunisia El Borma 43,3 0,1 Tunisia Ezzaouia-2 41,5 NA Turkey Turkish Miscellaneous NA NA Ukraine Ukraine Miscellaneous NA NA United Kingdom Auk 37,2 0,5 United Kingdom Beatrice 38,7 0,05 United Kingdom Brae 33,6 0,7 United Kingdom Buchan 33,7 0,8 United Kingdom Claymore 30,5 1,6 United Kingdom S.V. (Brent) 36,7 0,3 United Kingdom Tartan 41,7 0,6 United Kingdom Tern 35 0,7 United Kingdom Magnus 39,3 0,3 United Kingdom Dunlin 34,9 0,4 United Kingdom Fulmar 40 0,3 United Kingdom Hutton 30,5 0,7 United Kingdom N.W. Hutton 36,2 0,3 United Kingdom Maureen 35,5 0,6 United Kingdom Murchison 38,8 0,3 United Kingdom Ninian Blend 35,6 0,4 United Kingdom Montrose 40,1 0,2 United Kingdom Beryl 36,5 0,4 United Kingdom Piper 35,6 0,9 United Kingdom Forties 36,6 0,3 United Kingdom Brent Blend 38 0,4 United Kingdom Flotta 35,7 1,1 United Kingdom Thistle 37 0,3 United Kingdom S.V. (Ninian) 38 0,3 United Kingdom Argyle 38,6 0,2 United Kingdom Heather 33,8 0,7 United Kingdom South Birch 38,6 NA United Kingdom Wytch Farm 41,5 NA United Kingdom Cormorant North 34,9 0,7 United Kingdom Cormorant South (Cormorant A) 35,7 0,6 United Kingdom Alba 19,2 NA United Kingdom Foinhaven 26,3 0,38 United Kingdom Schiehallion 25,8 NA United Kingdom Captain 19,1 0,7 United Kingdom Harding 20,7 0,59 US Alaska ANS NA NA US Colorado Niobrara NA NA US New Mexico Four Corners NA NA US North Dakota Bakken NA NA US North Dakota North Dakota Sweet NA NA US Texas WTI NA NA US Texas Eagle Ford NA NA US Utah Covenant NA NA US Federal OCS Beta NA NA US Federal OCS Carpinteria NA NA US Federal OCS Dos Cuadras NA NA US Federal OCS Hondo NA NA US Federal OCS Hueneme NA NA US Federal OCS Pescado NA NA US Federal OCS Point Arguello NA NA US Federal OCS Point Pedernales NA NA US Federal OCS Sacate NA NA US Federal OCS Santa Clara NA NA US Federal OCS Sockeye NA NA Uzbekistan Uzbekistan Miscellaneous NA NA Venezuela Jobo (Monagas) 12,6 2 Venezuela Lama Lamar 36,7 1 Venezuela Mariago 27 1,5 Venezuela Ruiz 32,4 1,3 Venezuela Tucipido 36 0,3 Venezuela Venez Lot 17 36,3 0,9 Venezuela Mara 16/18 16,5 3,5 Venezuela Tia Juana Light 32,1 1,1 Venezuela Tia Juana Med 26 24,8 1,6 Venezuela Officina 35,1 0,7 Venezuela Bachaquero 16,8 2,4 Venezuela Cento Lago 36,9 1,1 Venezuela Lagunillas 17,8 2,2 Venezuela La Rosa Medium 25,3 1,7 Venezuela San Joaquin 42 0,2 Venezuela Lagotreco 29,5 1,3 Venezuela Lagocinco 36 1,1 Venezuela Boscan 10,1 5,5 Venezuela Leona 24,1 1,5 Venezuela Barinas 26,2 1,8 Venezuela Sylvestre 28,4 1 Venezuela Mesa 29,2 1,2 Venezuela Ceuta 31,8 1,2 Venezuela Lago Medio 31,5 1,2 Venezuela Tigre 24,5 NA Venezuela Anaco Wax 41,5 0,2 Venezuela Santa Rosa 49 0,1 Venezuela Bombai 19,6 1,6 Venezuela Aguasay 41,1 0,3 Venezuela Anaco 43,4 0,1 Venezuela BCF-Bach/Lag17 16,8 2,4 Venezuela BCF-Bach/Lag21 20,4 2,1 Venezuela BCF-21,9 21,9 NA Venezuela BCF-24 23,5 1,9 Venezuela BCF-31 31 1,2 Venezuela BCF Blend 34 1 Venezuela Bolival Coast 23,5 1,8 Venezuela Ceuta/Bach 18 18,5 2,3 Venezuela Corridor Block 26,9 1,6 Venezuela Cretaceous 42 0,4 Venezuela Guanipa 30 0,7 Venezuela Lago Mix Med. 23,4 1,9 Venezuela Larosa/Lagun 23,8 1,8 Venezuela Menemoto 19,3 2,2 Venezuela Cabimas 20,8 1,8 Venezuela BCF-23 23 1,9 Venezuela Oficina/Mesa 32,2 0,9 Venezuela Pilon 13,8 2 Venezuela Recon (Venez) 34 NA Venezuela 102 Tj (25) 25 1,6 Venezuela Tjl Cretaceous 39 0,6 Venezuela Tia Juana Pesado (Heavy) 12,1 2,7 Venezuela Mesa-Recon 28,4 1,3 Venezuela Oritupano 19 2 Venezuela Hombre Pintado 29,7 0,3 Venezuela Merey 17,4 2,2 Venezuela Lago Light 41,2 0,4 Venezuela Laguna 11,2 0,3 Venezuela Bach/Cueta Mix 24 1,2 Venezuela Bachaquero 13 13 2,7 Venezuela Ceuta  28 28 1,6 Venezuela Temblador 23,1 0,8 Venezuela Lagomar 32 1,2 Venezuela Taparito 17 NA Venezuela BCF-Heavy 16,7 NA Venezuela BCF-Medium 22 NA Venezuela Caripito Blend 17,8 NA Venezuela Laguna/Ceuta Mix 18,1 NA Venezuela Morichal 10,6 NA Venezuela Pedenales 20,1 NA Venezuela Quiriquire 16,3 NA Venezuela Tucupita 17 NA Venezuela Furrial-2 (E. Venezuela) 27 NA Venezuela Curazao Blend 18 NA Venezuela Santa Barbara 36,5 NA Venezuela Cerro Negro 15 NA Venezuela BCF22 21,1 2,11 Venezuela Hamaca 26 1,55 Venezuela Zuata 10 15 NA Venezuela Zuata 20 25 NA Venezuela Zuata 30 35 NA Venezuela Monogas 15,9 3,3 Venezuela Corocoro 24 NA Venezuela Petrozuata 19,5 2,69 Venezuela Morichal 16 16 NA Venezuela Guafita 28,6 0,73 Vietnam Bach Ho (White Tiger) 38,6 0 Vietnam Dai Hung (Big Bear) 36,9 0,1 Vietnam Rang Dong 37,7 0,5 Vietnam Ruby 35,6 0,08 Vietnam Su Tu Den (Black Lion) 36,8 0,05 Yemen North Yemeni Blend 40,5 NA Yemen Alif 40,4 0,1 Yemen Maarib Lt. 49 0,2 Yemen Masila Blend 30-31 0,6 Yemen Shabwa Blend 34,6 0,6 Any Oil shale NA NA Any Shale oil NA NA Any Natural Gas: piped from source NA NA Any Natural Gas: from LNG NA NA Any Shale gas: piped from source NA NA Any Coal NA NA (1) Commission Regulation (EC) No 684/2009 of 24 July 2009 implementing Council Directive 2008/118/EC as regards the computerised procedures for the movement of excise goods under suspension of excise duty (OJ L 197, 29.7.2009, p. 24). (2) Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (OJ L 9, 14.1.2009, p. 12). (3) The JEC consortium brings together the European Commission Joint Research Centre (JRC), EUCAR (European Council for Automotive R&D) and CONCAWE (the oil companies' European association for environment, health and safety in refining and distribution). (4) http://iet.jrc.ec.europa.eu/about-jec/sites/about-jec/files/documents/report_2013/wtt_report_v4_july_2013_final.pdf (5) Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (OJ L 140, 5.6.2009, p. 1). (6) Commission Regulation (EU) No 600/2012 of 21 June 2012 on the verification of greenhouse gas emission reports and tonne-kilometre reports and the accreditation of verifiers pursuant to Directive 2003/87/EC of the European Parliament and of the Council (OJ L 181, 12.7.2012, p. 1). (7) Commission Regulation (EU) No 601/2012 of 21 June 2012 on the monitoring and reporting of greenhouse gas emissions pursuant to Directive 2003/87/EC of the European Parliament and of the Council (OJ L 181, 12.7.2012, p. 30). (8) Council Regulation (EC) No 2964/95 of 20 December 1995 introducing registration for crude oil imports and deliveries in the Community (OJ L 310, 22.12.1995, p. 5). (9) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (10) Regulation (EC) No 1099/2008 of the European Parliament and of the Council of 22 October 2008 on energy statistics (OJ L 304, 14.11.2008, p. 1). (11) Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (OJ L 165, 18.6.2013, p. 13). (12) Commission Delegated Regulation (EU) No 666/2014 of 12 March 2014 establishing substantive requirements for a Union inventory system and taking into account changes in the global warming potentials and internationally agreed inventory guidelines pursuant to Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 179, 19.6.2014, p. 26). ANNEX II CALCULATION OF THE FUEL BASELINE STANDARD OF FOSSIL FUELS Calculation method (a) The fuel baseline standard is calculated based on Union average fossil fuel consumption of petrol, diesel, gasoil, LPG and CNG, as follows: where: x represents the different fuels and energy falling within the scope of this Directive and as defined in the table below; GHGix is the greenhouse gas intensity of the annual supply sold on the market of fuel x or energy falling within the scope of this Directive expressed in gCO2eq/MJ. The values for fossil fuels presented in point 5 of Part 2 of Annex I are used; MJx is the total energy supplied and converted from reported volumes of fuel x expressed in mega joules. (b) Consumption data The consumption data used for calculation of the value is as follows: Fuel Energy Consumption (MJ) Source diesel 7 894 969 Ã  106 2010 Member States reporting to the UNFCCC non-road gasoil 240 763 Ã  106 petrol 3 844 356 Ã  106 LPG 217 563 Ã  106 CNG 51 037 Ã  106 Greenhouse gas intensity The fuel baseline standard for 2010 shall be: 94,1 gCO2eq/MJ ANNEX III MEMBER STATE REPORTING TO THE COMMISSION 1. By 31 December each year, Member States are to report the data listed in point 3. These data must be reported for all fuel and energy placed on the market in each Member State. Where multiple biofuels are blended with fossil fuels, the data for each biofuel must be provided. 2. The data listed in point 3 are to be reported separately for fuel or energy placed on the market by suppliers within a given Member State (including joint suppliers operating in a single Member State). 3. For each fuel and energy, Member States are to report the following data to the Commission, as aggregated according to point 2 and as defined in Annex I: (a) fuel or energy type; (b) volume or quantity of fuel or electricity; (c) greenhouse gas intensity; (d) UERs; (e) origin; (f) place of purchase. ANNEX IV TEMPLATE FOR REPORTING INFORMATION FOR CONSISTENCY OF THE REPORTED DATA Fuel  Single Suppliers Entry Joint Reporting (YES/NO) Country Supplier1 Fuel type7 Fuel CN code7 Quantity2 Average GHG intensity Upstream Emission Reduction5 Reduction on 2010 average by litres by energy 1 CN code GHG intensity4 Feedstock CN code GHG intensity4 sustainable (YES/NO) Component F.1 (Fossil Fuel Component) Component B.1 (Biofuel Component) Component F.n (Fossil Fuel Component) Component B.m (Biofuel Component) k CN code2 GHG intensity4 Feedstock CN code2 GHG intensity4 sustainable (YES/NO) Component F.1 (Fossil Fuel Component) Component B.1 (Biofuel Component) Component F.n (Fossil Fuel Component) Component B.m (Biofuel Component) Fuel  Joint Suppliers Entry Joint Reporting (YES/NO) Country Supplier1 Fuel type7 Fuel CN code7 Quantity2 Average GHG intensity Upstream Emission Reduction5 Reduction on 2010 average by litres by energy I YES YES Subtotal CN code GHG intensity4 Feedstock CN code GHG intensity4 sustainable (YES/NO) Component F.1 (Fossil Fuel Component) Component B.1 (Biofuel Component) Component F.n (Fossil Fuel Component) Component B.m (Biofuel Component) x YES YES Subtotal CN code2 GHG intensity4 Feedstock CN code2 GHG intensity4 sustainable (YES/NO) Component F.1 (Fossil Fuel Component) Component B.1 (Biofuel Component) Component F.n (Fossil Fuel Component) Component B.m (Biofuel Component) Electricity Joint Reporting Country Supplier1 Energy type7 Quantity6 GHG intensity Reduction on 2010 average by energy NO Joint Supplier Information Country Supplier1 Energy type7 Quantity6 GHG intensity Reduction on 2010 average by energy YES YES Subtotal Origin  Single Suppliers8 Entry 1 component F.1 Entry 1 component F.n Entry k component F.1 Entry k component F.n Feedstock Trade Name API gravity3 Tonnes Feedstock Trade Name API gravity3 Tonnes Feedstock Trade Name API gravity3 Tonnes Feedstock Trade Name API gravity3 Tonnes Entry 1 component B.1 Entry 1 component B.m Entry k component B.1 Entry k component B.m Bio Pathway API gravity3 Tonnes Bio Pathway API gravity3 Tonnes Bio Pathway API gravity3 Tonnes Bio Pathway API gravity3 Tonnes Origin  Joint Suppliers8 Entry l component F.1 Entry l component F.n Entry X component F.1 Entry X component F.n Feedstock Trade Name API gravity3 Tonnes Feedstock Trade Name API gravity3 Tonnes Feedstock Trade Name API gravity3 Tonnes Feedstock Trade Name API gravity3 Tonnes Entry l component B.1 Entry l component B.m Entry X component B.1 Entry X component B.m Bio Pathway API gravity3 Tonnes Bio Pathway API gravity3 Tonnes Bio Pathway API gravity3 Tonnes Bio Pathway API gravity3 Tonnes Place of Purchase9 Entry Component Refinery/ Processing Facility Names Country Refinery/ Processing Facility Names Country Refinery/ Processing Facility Names Country Refinery/ Processing Facility Names Country Refinery/ Processing Facility Names Country Refinery/ Processing Facility Names Country 1 F.1 1 F.n 1 B.1 1 B.m k F.1 k F.n k B.1 k B.m l F.1 l F.n l B.1 l B.m X F.1 X F.n X B.1 X B.m Total energy reported and reduction achieved per Member State Volume (by energy)10 GHG intensity Reduction on 2010 average Format Notes The template for supplier reporting is identical to the template for Member State reporting. Shaded cells do not have to be filled in. 1. Supplier identification is defined in point 3(a) of Part 1 of Annex I; 2. Quantity of fuel is defined in point 3(c) of Part 1 of Annex I; 3. American Petroleum Institute (API) gravity is defined pursuant to testing method ASTM D287; 4. Greenhouse gas intensity is defined in point 3(e) of Part 1 of Annex I; 5. UER is defined in point 3(d) of Part 1 of Annex I; reporting specifications are defined in point 1 of Part 2 of Annex I; 6. Quantity of electricity is defined in point 6 of Part 2 of Annex I; 7. Fuel types and corresponding CN codes are defined in point 3(b) of Part 1 of Annex I; 8. Origin is defined in points 2 and 4 of Part 2 of Annex I; 9. Place of Purchase is defined in points 3 and 4 of Part 2 of Annex I; 10. Total quantity of energy (fuel and electricity) consumed.